Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fig. 1 (disclosed by applicant as conventional ) in view of Jones (2012/0031701).
Fig. 1 shows;
1.   A fall protection device, comprising:
      a frame including a first side plate (122) and a second side plate (124) facing to the first side plate, wherein the first side plate has an outer side surface back to the 
     a rolling member (14) rotatably disposed between the first side plate and the second side plate and including a shaft and a rolling drum, wherein the rolling drum is provided on the shaft;
     a safety belt (16) wound around the rolling drum of the rolling member and located between the first side plate and the second side plate, wherein the safety belt is pulled and forces the rolling member to rotate;
     a braking plate (20) engaged to the rolling member, and the braking plate coaxially rotating with the shaft;
    a braking part (22) pivotally disposed on a side surface of the braking plate; the braking part including a blocking portion, wherein the blocking portion of the braking part is pivoted outward to a braking position from a non-braking position to attach the blocking part due to a centrifugal force produced by the rolling braking plate to strict the rotation of the rolling member; and
     a restoring spring connected between the braking part (22) and the braking plate (20) and adapted to force the braking part to move toward the non-braking position.
     The claimed difference being the braking part is pivotally disposed on a side surface (inner side surface) of the braking plate which faces the outer side surface 
  Jones shows a frame including a first side plate (42a) and a second side plate (42b) facing to the first side plate, wherein the first side plate has an outer side surface back to the second side plate, a braking plate (a plate (42c,) to which a braking part (25) is attached) including an inner side surface facing the outer side surface of the first side plate (42a) and having a braking part (25) pivotally disposed (at 52) on the inner side surface of the braking plate (the plate (42c,) to which a braking part (25) is attached) and located between the inner side surface of the braking plate (the plate (42c,) to which a braking part (25) is attached) and the outer side surface of the first side plate to stabilize the braking part (25, note para. 0040).
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have pivotally attach the braking part (22) of Fig.1 to the inner side 
2.  The fall protection device as claimed in claim 1, wherein the inner side surface of the braking plate (20) is provided with a pivot (202a), and the braking part (22) has a pivoting hole fitted around the pivot; a width of the pivot is less than a width of the pivoting hole.
3.   The fall protection device as claimed in claim 1, wherein the inner side surface of the braking plate is disposed with a fixing pillar, and an end of the restoring spring is connected to the braking part and is located beside the blocking portion, while another end includes a ring fitted around the fixing pillar.
8.    The fall protection device as claimed in claim 2, wherein the braking part (22) has a propped portion; the propped portion and the blocking portion are respectively located at two sides of the pivoting hole, and two sides thereof are opposite to each other; the propped portion follows the rotation of the braking plate to move along a moving pathway; the blocking part is located at the moving pathway of the propped portion; when the propped portion passes by the blocking part and is propped by the blocking part that forces the braking part to be pivoted.
9.    The fall protection device as claimed in claim 8, wherein the braking plate (20) has an outer circumference; an edge of the propped portion is oriented away from a .
      Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fig. 1 (disclosed by applicant as conventional ) in view of Jones (2012/0031701), as applied to claim 1 above, and further in view of Hetrich (2011/0278095).
       Fig. 1 fails to show the protruding portion.
Hetrich shows a braking arrangement (128) with a braking plate (142) and a protruding portion (206, 134) with the first part (206) passing through the perforation (204) of a first side plate (46) and is connected to the rolling member (44).
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a protruding portion to the braking plate (20) of Fig. 1, as taught by Hetrich), since it would have provided the predictable results of passing 
7.    The fall protection device as claimed in claim 1, wherein the first side plate of the frame has a perforation; the inner side surface of the braking plate is provided with a protruding portion, and the protruding portion includes a first part and a second part connected with the first part; the first part passes through the perforation of the first side plate and is connected to the rolling member, and a width of the second part is gradually expanding from the first part to the inner side surface.
     Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fig. 1 (disclosed by applicant as conventional ) in view of Jones (2012/0031701), as applied to claim 1 above, and further in view of Jones (2014/0251731).
       Fig. 1 fails to show the decelerating member.
        Jones ‘731 shows a decelerating member (4) fitted around a shaft (5) and located between the shaft and a rolling drum (3), wherein an outer peripheral of the decelerating member includes at least one friction surface (6) being in contact with the inner peripheral surface.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination 
10.  A fall protection device adapted to be connected to a safety belt, comprising:
      a frame including a first side plate (122) and a second side plate (124), wherein the first side plate is provided with a blocking part (122a);
     a rolling member (14) disposed between the first side plate and the second side plate; the rolling member including a shaft and a rolling drum, wherein the rolling drum is adapted to be wound around by the safety belt (16), and the rolling drum has an inner peripheral surface;
     a decelerating member (4, as taught by Jones’ 731) fitted around the shaft and located between the shaft and the rolling drum, wherein an outer peripheral of the decelerating member includes at least one friction surface (6) being in contact with the inner peripheral surface;

     a braking part (22) pivotally disposed on the inner side surface of the braking plate (as taught by Jones ‘701) and including a blocking portion, wherein the blocking portion of the braking part is pivoted outward to a braking position from a non-braking position to attach the blocking part due to a centrifugal force, which is produced by a rotation of the braking plate, to restrict the rotation of the rolling member;
     a restoring spring connected between the braking part and the braking plate and adapted to force the braking part toward the non-braking position;
    a cover body (102) connected with the second side plate; and
    a spiral spring (18) disposed in the cover body and including an inner end (adj. 182) and an outer end, wherein the inner end is fixed on the shaft, and the outer end is fixed on the cover body.
11.    The fall protection device as claimed in claim 10, wherein the braking plate has an axial hole and is adapted to be fitted around an end of the shaft, so that the shaft and the braking plate rotate co-axially and synchronously.
12.    The fall protection device as claimed in claim 10, wherein the shaft, the braking plate (20), and the decelerating member rotate synchronously, and when .
      Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fig. 1 (disclosed by applicant as conventional ) in view of Jones (2012/0031701), as applied to claim 1 above, and further in view of Hung (9,861,841).
       Fig. 1 fails to show the decelerating member.
        Hung shows a decelerating member (30) fitted around a shaft (20) and located between the shaft and a rolling drum (40), wherein an outer peripheral of the decelerating member includes at least one friction surface (31) being in contact with the inner peripheral surface.
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added provided a decelerating member fitted around the shaft and located between the shaft and the rolling drum of Fig.1, as taught by Hung, since it would have provided friction between his shaft and drum.

      a frame including a first side plate (122) and a second side plate (124), wherein the first side plate is provided with a blocking part (122a);
     a rolling member (14) disposed between the first side plate and the second side plate; the rolling member including a shaft and a rolling drum, wherein the rolling drum is adapted to be wound around by the safety belt (16), and the rolling drum has an inner peripheral surface;
     a decelerating member (30, as taught by Hung) fitted around the shaft and located between the shaft and the rolling drum, wherein an outer peripheral of the decelerating member includes at least one friction surface (31) being in contact with the inner peripheral surface;
     a braking plate (20) connected to the rolling member and including an inner side surface facing the first side plate; the braking plate, the shaft, and the decelerating member rotating coaxially;
     a braking part (22) pivotally disposed on the inner side surface of the braking plate (as taught by Jones ‘701) and including a blocking portion, wherein the blocking portion of the braking part is pivoted outward to a braking position from a non-braking position to attach the blocking part due to a centrifugal force, which is produced by a rotation of the braking plate, to restrict the rotation of the rolling member;

    a cover body (102) connected with the second side plate; and
    a spiral spring (18) disposed in the cover body and including an inner end (adj. 182) and an outer end, wherein the inner end is fixed on the shaft, and the outer end is fixed on the cover body.
11.    The fall protection device as claimed in claim 10, wherein the braking plate has an axial hole and is adapted to be fitted around an end of the shaft, so that the shaft and the braking plate rotate co-axially and synchronously.
12.    The fall protection device as claimed in claim 10, wherein the shaft, the braking plate (20), and the decelerating member rotate synchronously, and when the braking part is pivoted outward to the braking position and attaches the blocking part, the shaft, the braking plate, and the decelerating member are fixed.
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed 12/9/20 have been fully considered but they are not persuasive. 
Applicant argues that;

The examiner notes;
That the modification to Fig.1 is to have its braking part (22) attached to the inner side surface of its braking plate (20), in view of the teaching of Jones, and not to have Fig.1 braking plate(20) to be fixed to its first side plate (122) as suggested.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634